Citation Nr: 0801718	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder secondary to a service-connected knee disability.  

2.  Evaluation of left knee arthritis, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for headaches, 
currently rated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for laxity of the 
medial and lateral collateral ligaments of the right knee, 
currently rated as 20 percent disabling.  

5.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to 
October 1988.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in July 2004 and July 2005.  A 
transcript of each of the hearings has been associated with 
the claims file.  

The Board notes that the agency of original jurisdiction 
(AOJ) granted service connection for depression in an April 
2007 rating decision.  This represents a full grant of the 
benefits sought in regard to that issue.  

The issue of entitlement to service connection for a lumbar 
spine disorder secondary to a service-connected knee 
disability, and the issues of entitlement to an increased 
rating for laxity of the medial and lateral collateral 
ligaments of the right knee and for arthritis of the right 
knee, as well as the issue regarding the initial evaluation 
of left knee arthritis are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

On November 5, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal in regard to the issue of 
entitlement to an increased evaluation for headaches is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of the November 2004 Substantive 
Appeal by the appellant (or his or her representative), in 
regard to the issue of entitlement to an increased rating for 
headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
(through his authorized representative,) has withdrawn the 
appeal in regard to an increased evaluation for headaches 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal in regard to an 
increased evaluation for headaches and it is dismissed.


ORDER

The appeal in regard to an increased rating for headaches is 
dismissed.


REMAND

In correspondence received in May 2007, the appellant 
requested a travel Board hearing.  The appellant has not been 
afforded a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for 
a travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


